Title: General Orders, 28 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Monday Feby 28th 1780.
            Parole Knowledge—  C. Signs Kidder. Key.
          
          Notwithstanding the orders for building guard huts, the officers of the day still report a deficiency: The General again enjoins that those brigades which have not yet provided them, will without fail immediately do it; No excuse will be admitted for delay beyond this week.
         